           Case 1:21-cv-01759-JMF Document 17 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANYELOS ANGELES SANTOS,                                                :
                                                                       :
                                    Petitioner,                        :
                                                                       :     21-CV-1759 (JMF)
                  -v-                                                  :
                                                                       :   ORDER OF DISMISSAL
ORANGE COUNTY CORRECTIONAL FACILITY, et :
al.,                                                                   :
                                                                       :
                                     Respondents.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Petitioner Anyelos Angeles Santos filed a petition for the writ of habeas corpus pursuant
to 28 U.S.C. § 2241 on February 26, 2021, seeking an order that he be released from immigration
detention and an injunction blocking his removal. ECF No. 1. By letter dated March 16, 2021,
Respondents advise that Petitioner has been deported and ask that the case be dismissed as moot.
ECF No. 16. That request is GRANTED, substantially for the reasons stated in Respondents’
letter. That is, “[i]n the context of immigration habeas cases, if a petitioner challenges his or her
detention under 28 U.S.C. § 2241 but is subsequently removed, the petition becomes moot
because the petitioner is no longer in custody. Here, the relief requested from Petitioner was for
the Court to stay his removal proceedings and release him from detention. As Petitioner is no
longer in ICE’s custody, his request to be released from detention is moot. And because
Petitioner has already been deported, his request to stay his removal is moot as well. His petition
is therefore dismissed.” De La Cruz v. Dep’t of Homeland Sec., No. 20-CV-2219 (AJN), 2021
WL 431037, at *2 (S.D.N.Y. Feb. 8, 2021) (citations omitted).

        As Petitioner has not made a substantial showing of the denial of a constitutional right, a
certificate of appealability will not issue at this time. See 28 U.S.C. § 2253(c); see also, e.g.,
Matthews v. United States, 682 F.3d 180, 185 (2d Cir. 2012). In addition, the Court certifies,
pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order would not be taken in good
faith, and in forma pauperis status is thus denied. See Coppedge v. United States, 369 U.S. 438,
444-45 (1962).

        The Clerk of Court is directed to close the case.

        SO ORDERED.
Dated: March 17, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
